EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Kulbaski (36,648) on 2/28/2022.

The application has been amended as follows: 

The recitation “wherein the elastic wick has a smaller cross-section at a region of the wick deformation member, as compared to where the elastic wick does not contact the wick deformation member” on lines 16-18 of claim 1 was replaced with “wherein the elastic wick has smaller cross-section at regions of the elastic wick where the wick deformation member contacts the elastic wick as compared to regions of the elastic wick where the wick deformation member does not contact the elastic wick”


The recitation “wherein the elastic wick has a smaller cross-section at a region of the wick deformation member, as compared to where the elastic wick does not contact the wick deformation member” on lines 30-32 of claim 6 was replaced with “wherein the elastic wick has smaller cross-section at regions of the elastic wick where the wick deformation member contacts the elastic wick as compared to regions of the elastic wick where the wick deformation member does not contact the elastic wick”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant invention is directed to a loop heat pipe (1) comprising at least: an evaporator (2), where the evaporator includes an elastic wick (6), a groove wick (11), a heat receiving area (7), a reservoir (8), and a wick deformation member (9), where the wick deformation member presses the elastic wick against the heat receiving area of the evaporator such that the elastic wick has smaller cross-section at regions of the elastic wick where the wick deformation member contacts the elastic wick as compared to regions of the elastic wick where the wick deformation member does not contact the elastic wick.
The art of record discloses (Chin US 2010/0163212) a loop heat pipe, comprising at least: an evaporator (20), where the evaporator includes an elastic wick (30, 40), a heat receiving area (e.g. either of walls 22 and 23) (Paragraphs 15 and 21), a reservoir (33), and a wick deformation member (50, 60), where the wick deformation member presses the elastic wick against the heat receiving area of the evaporator (Figures 1-2 and Paragraph 18: The elastic wick is pressed against the inner wall of the evaporator by the deformation member).  However, Chen does not teach or disclose that the wick deformation member presses the elastic wick against the heat receiving area of the evaporator such that the elastic wick has smaller cross-section at regions of the elastic wick where the wick deformation member contacts the elastic wick as compared to regions of the elastic wick where the wick deformation member does not contact the elastic wick as recited in amended claims 1 and 6.

The art of record also discloses a variety of heat pipes, each comprising at least an elastic wick and a wick deformation member: See US 3,857,441 and US 2013/0048248 and US 2002/0020518.  However, none of the aforementioned art teaches or discloses a wick deformation member that presses an elastic wick against a heat receiving area of an evaporator such that the elastic wick has smaller cross-section at regions of the elastic wick where the wick deformation member contacts the elastic wick as compared to regions of the elastic wick where the wick deformation member does not contact the elastic wick as recited in amended claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763